4567 Telephone Road Suite 100 Ventura,CA93003 www.cdti.com September 18, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 ATTENTION: Ms. Jessica Dickerson Re: Clean Diesel Technologies, Inc. Registration Statement on Form S-3 File No. 333-183204 Dear Ms. Dickerson: Pursuant to Rule 461 of the Securities Act of 1933, as amended, I hereby request on behalf of Clean Diesel Technologies, Inc., a Delaware corporation (the “ Company ”), that the effectiveness of the registration statement referred to above be accelerated so that it will be declared effective at 5:00 p.m. EDT on September 20, 2012, or as soon thereafter as practicable. In making this acceleration request, the Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Clean Diesel Technologies, Inc. By: /s/ Nikhil A. Mehta Nikhil A. Mehta Chief Financial Officer cc: Steven D. Pidgeon, DLA Piper LLP (US)
